Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment

Applicant's Amendments and Remarks filed on December 17, 2021 have been entered and considered. Claims 2 – 3 have been canceled. Claims 1, 4 – 9 and 11 - 23 are pending in this application. Claims 12 – 23 have been withdrawn from further consideration subject to restriction requirement. Furthermore, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Chen’257 in view of Kajita as detailed in Office Action dated August 17, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 6,562,257 B1 (Chen’257) in view of Kajita et al. JP 10287448 A (Kajita). English abstract of the JP patent is relied upon herein.  

Considering claims 1, 4 – 9 and 11, Chen’257 teaches a pourable or blowable loose-fill insulation, and in particular to a loose-fill insulation comprising glass fibers which are compressed and packaged in relatively small containers for easier installation by consumers. Agents capable of chemically interacting with the glass fibers are used in order to increase recoverability of the compressed glass fibers when they are removed from their packaging [Abstract]. Further, Chen’257 teaches that additional additives, such as antistatic agent/lubricants, mineral oil for dust reduction/lubricant, and colorant, may be sprayed along the air blowing path [Col. 3, 5 – 10]. Furthermore, among the preferred lubricant/antistatic agents, Chen’257 teaches the use of polyethylene glycol, which is known in the art to act as antistatic agent - lubricant agent . 

Moreover, as to the amount of lubricant is present in the sizing composition in the range of from 0.05 to 0.50 wt. % based on the weight of the glass fibers [Claim 13].Furthermore, Chen’257 does not recognize that the polyethylene glycol or PEG has a molecular weight of less than 1000g/mol. However, Kajita teaches that polyethylene glycol is an efficient lubricant for treating glass fiber yarns, wherein the PEG is pref. ≤25,000 in average molecular weight for higher molecular weight portion and 106 for lower molecular weight portion (corresponding to diethylene glycol) because of being desirable to dissolve in the secondary size. It is preferable that the content of the active ingredient in this binder is 0.05-10.0 (esp. 0.3-3.0) wt.%. Therefore, it would have been obvious to one of the skill in the art before the effective filing date of this application to select a PEG having a molecular weight below between 106 and 25000 as taught by Kajita as the PEG component in Chen’257 sizing when it is desired to provide lubrication to the glass fibers having good dissolution of the PEG in the size.  
Moreover, Chen’257 in view of Kajita does not recognize that the viscosity of the polyethylene or propylene glycol is less than 600 or less than 200 cSt at 75 degrees F. However, for at least the embodiments of the prior art, wherein the molecular weight of the polyether overlaps with the claimed range (1000 – 2000 g/mol), these viscosity values are considered to be inherent for the prior art’s polyether.   
 As to the limitation in claim 7, requiring that the composition comprises mineral oil as the dedusting agent, Chen’257 teaches at [Claim 3] the use of mineral oil for that purpose.     

Response to Arguments

Applicant's Amendments and Remarks filed on December 17, 2021 have been entered and considered. Furthermore, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Chen’257 in view of Kajita as detailed in Office Action dated August 17, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments against the 103 rejection in last Office Action have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the 103 rejection of record on the basis that Kajita uses the diethylene glycol as a solvent to dissolve the heavy PEGs, and does not describe or suggest that the viscosity of the PEGs can be lowered to a workable level by reducing the size of the PEGs. Kajita’s sizing compositions have a sharply binary distribution of glycol compounds between the heavy PEGs and the diethylene glycol solvent. This binary distribution does not suggest the presence of intermediate-sized PEGs in the sizing compositions that have a molecular weight of less than or about 2000 g/mol. 

In response, the examiner submits that said arguments are based on a misinterpretation of Kajita at [0012]. Further, Kajita recites at [0012] “Since it is desirable for the polyethylene glycol used in the sizing agent of the present invention to dissolve a sizing agent in a 2 size, it is desirable to use a polyethylene glycol having a larger molecular weight and an average molecular weight of 25000 or less and a smaller molecular weight of up to 106 diethylene glycol. What it is desirable is that the PEG of the size dissolves a sizing agent in a second size. Thus, the PEG is a blend of PEG of average molecular weight < 25,000 and DEG of molecular weight of 106. Therefore, for at least the embodiments of the prior art, wherein the molecular weight of the polyether overlaps with the claimed value of 2000 g/mol, these viscosity values are considered to be inherent for the prior art’s polyether.       
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786